Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0094878 issued to Adam Soroca et al (hereinafter referred to as Soroca).



As to claim 1, Soroca discloses acquiring a search keyword (search query including keywords, see Soroca: Para. 0113 - 0115); 
acquiring a search result of the search keyword with use of a fine ranking layer of a vertical search architecture under a circumstance that the search keyword is a keyword related to vertical search (search results to the query, see Soroca: Para. 0113 – 0115, and vertical searches based on keywords and other factors, see Soroca: Para. 0100, 0299 – 0300, 0307, 0330 – 0333, 0444 – 0446, 0958, 1035 – 1036, and 1045 – 1046, and rating, grading and ranking based on words in relation to indexes (verticals) within the database, see Soroca: Para. 0100, 0299 – 0300, 0307, 0332, 0384 – 0385, 0425 – 0426, 0486, 0973 – 0974, 0992, 1410, 1515, 1528, 1549, 1555 – 1556, 1559, 1562); 
processing a display effect of the search result with use of a business layer of the vertical search architecture to obtain a target search result (database containing business rules and use of business rules for searching and returning/display of search results, see Soroca: Para. 0074 – 0075, 0093, 0114 – 0115, 0152 – 0155, 0159, 0162 – 0165, 0194 – 0195, 0203, 0332, 0449 – 0463, 0699 – 0700, and dynamic font selection and screen formatting based on rules for related content, see Soroca: Para. 0132 and 0203); and 
transmitting the target search result to a display device (displaying results, see Soroca: Para. 0131 – 0132, 0153 – 0155, 0161 – 0162, 0167 – 0168, 0197, 0203 – 0207, 0217, etc.).

As to claim 2, Soroca discloses wherein the acquiring the search result of the search keyword with use of the fine ranking layer of the vertical search architecture comprises: 
obtaining multiple retrieval requests with use of the search keyword at the fine ranking layer (determining other related information to a search keyword (such as alternate forms/words, related content contextually) and combining results thereof, see Soroca: 0180 – 0182, 0197, and query disambiguation generating additional queries based on frequency of terms or upon category of terms, see Soroca: Para. 0451 – 0463); 
generating, for each retrieval request, a queue to calculate the retrieval request, and obtaining a search result of the retrieval request (contextual queues for searches, see Soroca: 0283, 0292, 0299 – 0300); and 
combining search results of the multiple retrieval requests to obtain the search result of the search keyword (combining of results from related keywords and/or content/context, see Soroca: Para. 0197, 0203, 0236, 0258, 0299 – 0300, 0332).








adding multiple different preset fields respectively to the search keyword to obtain the multiple retrieval requests (the query may be paired with recommendations, suggestions, or categorized prior to further processing, see Soroca: Para. 0166, 0174 – 0176, 0203, 0217, 0299 – 0300, 0308, 0358, 0402, 0444, 0451 – 0463, 0503, and certain categories may be returned before other categories, see Soroca: Para. 0217 and 0358).

As to claim 4, Soroca discloses wherein the obtaining the multiple retrieval requests with use of the search keyword comprises: 
modifying a field of the search keyword for multiple times according to a preset modification rule to obtain the multiple retrieval requests (adding suggested categories for searches, see Soroca: Para. 0166, 0174 – 0176, 0203, 0217, 0299 – 0300, 0308, 0358, 0402, 0444, 0451 – 0463, 0502 – 0505).

As to claim 5, Soroca discloses wherein multiple queues corresponding to the multiple retrieval requests are distributed in a tree structure (tree search used by algorithm facility for execution of searches, see Soroca: Para. 0197 – 0198, and distribution of search processing across a platform, see Soroca: Para. 0355, and distribution of relevant ad determination across multiple ad networks, see Soroca: Para. 1347).


combining the search results obtained through calculation from the respective queues layer-wise according to a sequence of the tree structure (tree search used by algorithm facility for execution of searches, see Soroca: Para. 0197 – 0198, and distribution of search processing across a platform, see Soroca: Para. 0355, and distribution of relevant ad determination across multiple ad networks, see Soroca: Para. 1347).

As to claim 7, Soroca discloses wherein the combining the search results of the multiple retrieval requests comprises: 
combining the search results calculated from the respective queues according to priorities of the multiple queues corresponding to the multiple retrieval requests (prioritization of search and result retrieval by relevance/category, see Soroca: Para. 0140 – 0143, and prioritizing certain content providers over others, see Soroca: Para. 0159, 0164 – 0168, 0179 – 0180, 0225, 0299 – 0300, 0404 – 0405, 0409).




As to claim 8, Soroca discloses wherein the processing the display effect of the search result with use of the business layer of the vertical search architecture to obtain the target search result comprises: 
(dynamic font selection and screen formatting based on rules for related content, see Soroca: Para. 0132 and 0203).

As to claim 9, Soroca discloses wherein the processing the display effect of the search result with use of the business layer of the vertical search architecture to obtain the target search result comprises: 
adjusting at least one of a font in the search result and a dimension of an image in the search result with use of the business layer of the vertical search architecture to obtain the target search result (dynamic font selection and screen formatting based on rules for related content, see Soroca: Para. 0132 and 0203).

Claims 10 – 16 are rejected using similar rationale to the rejection of claims 1 – 7 above.
Claim 17 is rejected using similar rationale to the rejection of claim 7 above.
Claims 18 – 19 are rejected using similar rationale to the rejection of claims 8 – 9 above.
Claim 20 is rejected using similar rationale to the rejection of claim 1 above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164